Name: 97/355/EC: Commission Decision of 9 June 1997 terminating the anti-dumping proceeding concerning imports of certain briefcases and schoolbags originating in the People's Republic of China
 Type: Decision
 Subject Matter: competition;  leather and textile industries;  trade;  Asia and Oceania
 Date Published: 1997-06-10

 Avis juridique important|31997D035597/355/EC: Commission Decision of 9 June 1997 terminating the anti-dumping proceeding concerning imports of certain briefcases and schoolbags originating in the People's Republic of China Official Journal L 151 , 10/06/1997 P. 0044 - 0044COMMISSION DECISION of 9 June 1997 terminating the anti-dumping proceeding concerning imports of certain briefcases and schoolbags originating in the People's Republic of China (97/355/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 384/96 of 22 December 1995 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 2331/96 (2), and in particular Article 9 thereof,After consulting the Advisory Committee,Whereas:I. PROCEDURE (1) In March 1996, the Commission received a complaint concerning alleged injurious dumping by imports of certain briefcases and schoolbags originating in the People's Republic of China.(2) The complaint was lodged by Cedim (ComitÃ © EuropÃ ©en des Industries de la Maroquinerie), on behalf of Community producers whose collective output was alleged to represent a major proportion of Community production of briefcases and schoolbags.(3) The complaint contained evidence of dumping by the imports concerned and of material injury resulting therefrom which was considered sufficient to justify the initiation of an anti-dumping proceeding.(4) The Commission, after consultation, accordingly announced in a notice published in the Official Journal of the European Communities (3) the initiation of an anti-dumping proceeding concerning imports into the Community of certain briefcases and schoolbags falling within CN codes 4202 12 11 and 4202 12 91 and originating in the People's Republic of China.(5) The Commission officially advised the exporters and importers known to be concerned, the representatives of the exporting country and the complainant Community producers. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set out in the notice of initiation.II. WITHDRAWAL OF THE COMPLAINT AND TERMINATION OF THE PROCEEDING (6) In the course of the investigation Cedim informed the Commission, by letter of 19 March 1997, that it formally withdraw its complaint concerning imports of briefcases and schoolbags originating in the People's Republic of China. The Commission considered that a termination in this context would not be against the interest of the Community.(7) In these circumstances, the anti-dumping proceeding concerning imports of briefcases and schoolbags originating in the People's Republic of China should be terminated without the imposition of protective measures.(8) The Advisory Committee has been consulted and has raised no objection.(9) Interested parties were informed of the facts and considerations on the basis of which the Commission intended to terminate the proceeding and gave them the opportunity to comment. None of them raised any objection,HAS DECIDED AS FOLLOWS:Sole Article The anti-dumping proceeding concerning imports of certain briefcases and schoolbags originating in the People's Republic of China is hereby terminated.Done at Brussels, 9 June 1997.For the CommissionLeon BRITTANVice-President(1) OJ No L 56, 6. 3. 1996, p. 1.(2) OJ No L 317, 6. 12. 1996, p. 1.(3) OJ No C 111, 17. 4. 1996, p. 6.